Citation Nr: 1337827	
Decision Date: 11/19/13    Archive Date: 12/06/13

DOCKET NO.  08-07 234	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to an initial disability rating in excess of 30 percent for posttraumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel





INTRODUCTION

The Veteran served on active duty from October 1965 to October 1967 and was awarded the Combat Infantryman Badge and a Purple Heart.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from the June 2007 rating decision in which the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas granted service connection for PTSD and evaluated the disability as 10 percent disabling. 

During the pendency of the Veteran's appeal, and specifically in the January 2008 rating action, the RO increased the disability evaluation for the service-connected PTSD to 30 percent, effective from October 26, 2006 (date of receipt of claim).  The Veteran has not expressed satisfaction with this grant.  Accordingly, the issue of entitlement to an initial increased rating for the service-connected PTSD remains in appellate status for the entire appeal period.  AB v. Brown, 6 Vet. App. 35 (in which the United States Court of Appeals for Veterans Claims (Court) stipulated that, unless a veteran expresses a desire for a specific rating for a service-connected disability, he/she is presumed to be seeking the maximum benefit permitted under the regulations).

In August 2011, the Board remanded the appeal to the RO via the Appeals Management Center (AMC) in Washington, D.C., for further evidentiary development and adjudicative action.  After completing the additional development, the AMC continued to deny the claim (as reflected in an August 2012 supplemental statement of the case (SSOC)), and returned this matter to the Board for further appellate consideration.  

The Board has reviewed the Veteran's claims files as well as the record maintained in the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS) to ensure complete consideration of all the evidence.



FINDING OF FACT

The evidence of record does not show that the Veteran's PTSD symptoms are productive of occupational and social impairment with reduced reliability and productivity.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 30 percent for PTSD are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.126, 4.130, Diagnostic Code (DC) 9411 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).  

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  These notice requirements apply to all five elements of a service-connection claim (veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.

Where, as here, service connection has been granted and the initial rating has been assigned, the claim of entitlement to service connection has been more than substantiated.  It has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice was intended to serve has been fulfilled.  Furthermore, once a claim for service connection has been substantiated, the filing of a notice of disagreement with the rating of the disability does not trigger additional 38 U.S.C.A. § 5103(a) notice.  See Dunlap v. Nicholson, 21 Vet. App. 112 (2007); see also Goodwin v. Peake, 22 Vet. App. 128, 137 (2008) (where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to any downstream elements).  In any event, neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  None is found by the Board.  

VA has also satisfied its duty to assist the Veteran in the development of his increased rating claim.  In-service and pertinent post-service treatment reports are of record.  The Veteran has availed himself of the opportunity to submit relevant documents and argument in support of his claims, including personal statements, and representative argument.  He has not indicated that any additional pertinent evidence exists, and there is no indication that any such evidence exists.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  Here, the Veteran was afforded VA examination in June 2007.  To that end, when VA undertakes to provide a VA examination, it must ensure that the examination is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds the VA examination report to be thorough and adequate upon which to base a decision with regard to the Veteran's claim.  The VA examiner personally interviewed and examined the Veteran, including eliciting a history from him, and provided the information necessary to evaluate his service-connected PTSD under the applicable rating criteria.  

The Board is also satisfied that the AMC has substantially complied with its October 2011 remand directives as they pertain to the increased rating matter decided herein.  Stegall v. West, 11 Vet. App. 268, 271 (1998); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (finding that only substantial compliance, rather than strict compliance, with the terms of a Board engagement letter requesting a medical opinion is required).  A VA examination to address the severity of his PTSD was obtained in October 2011.  Outstanding VA treatment records were also obtained and associated with the claims file.  

Thus, VA has satisfied its duty to assist the Veteran in apprising him of the evidence needed, and in obtaining evidence, to support his claims.  No useful purpose would be served in remanding this matter for yet more development.  A remand would result in unnecessarily imposing additional burdens on VA, with no additional benefit to the Veteran.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); & Quartuccio v. Principi, supra.  

Law and Analysis

The Veteran argues that his PTSD symptoms are more severe than the disability rating reflects.  Specifically, he states that he currently experiences panic attacks once a week or more, that he has episodes of impairment in his short and long term memory on a daily basis, and that he often experiences problems with his mood, and does not feel motivated for days at a time.  He added that he left his job as soon as possible due to conflicts with others and his lack of desire to work for others.  He further noted that his friends have difficulty understanding him and have distanced themselves from him.  See VA Form 9, Appeal to Board of Veterans' Appeals, dated February 28, 2008.

Disability evaluations are determined by comparing a veteran's present symptoms with the criteria set forth in the VA Schedule for Rating Disabilities, which is based upon average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  

The Veteran's entire history is considered when making disability evaluations.  38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  Although a review of the recorded history of a disability is necessary in order to make an accurate evaluation [38 C.F.R. §§ 4.2, 4.41], the regulations do not give past medical reports precedence over current findings where such current findings are adequate and relevant to the rating issue.  Francisco v. Brown, 7 Vet. App. 55 (1994); Powell v. West, 13 Vet. App. 31 (1999).  However, where the question for consideration is the propriety of the initial evaluation assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of "staged rating" is required.  Fenderson v. West, 12 Vet. App. 119 (1999).  The Court has also held that staged ratings are appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis is undertaken with consideration of the possibility that different ratings may be warranted for different time periods.  

Under the General Rating Formula for Mental Disorders, a 30 percent rating is warranted for occupational and social impairment with an occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal) due to such symptoms as depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment and mild memory loss (such as forgetting names, directions, recent events). 38 C.F.R. § 4.130, DC 9411 (2013).

A 50 percent evaluation is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent evaluation requires occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  Id.

A 100 percent rating is warranted if there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.  Id.  

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126.

The use of the term 'such as' in the general rating formula for mental disorders in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of symptoms, or their effects, that would justify a particular rating. See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  It is not required to find the presence of all, most, or even some, of the enumerated symptoms recited for particular ratings.  Id.  The use of the phrase 'such symptoms as,' followed by a list of examples, provides guidance as to the severity of the symptoms contemplated for each rating, in addition to permitting consideration of other symptoms particular to each veteran and disorder, and the effect of those symptoms on his/her social and work situation.  Id.  

After considering all information and lay and medical evidence of record in a case with respect to benefits under laws administered by the Secretary, when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt will be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The benefit of the doubt rule is inapplicable when the evidence preponderates against the claim.  Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).

Evidence relevant to the severity of the Veteran's service-connected PTSD includes, in addition to his assertions of increased psychiatric symptomatology, VA clinical records, and VA examination reports. 

In connection with his claim for increase, the Veteran was afforded a VA examination in June 2007.  The Veteran recalled his service in Vietnam and indicated that he was exposed to a high level of traumatic stress in service.  After service, the Veteran enrolled in college for one semester, but left to work as a locomotive engineer for the railroad, a job he held for the next forty years.  According to the Veteran, as the rules continued to become more stringent at work, "he had less leeway and was finding the pressure at work [to be] overwhelming."  The Veteran stated that he was glad to retire early but that, since his retirement, his PTSD symptoms have increased in frequency and intensity because he now has more time on his hands and is unable to distract himself as easily as before.  He noted that prior to his retirement, he would experience episodes of depression once a month or more during which he would isolate himself, sometimes for three days at a time.  However since he has retired, these episodes occur more frequently.  

He has been married twice and described his current marriage to his wife as "rocky."  It appears that he has a wide array of hobbies, most of which are solitary in character, and, when he does spend time with his friends, these activities usually involve drinking alcohol.  However the Veteran also reported that he does not talk to people about his in-service experiences and claims to have lost interest in activities that he once enjoyed prior to his retirement.  He also described himself as hypervigilant and states he has difficulty getting close to people, and tends to detach himself from others - even his family members.

During the mental evaluation, the Veteran was shown to be oriented to person, place and time, and he denied any hallucinations or delusions.  In addition, the Veteran also denied having any suicidal or homicidal ideations as well as any panic attacks or obsessive/compulsive behaviors.  Based on her discussion with, and mental evaluation of, the Veteran, the examiner diagnosed the Veteran with chronic severe PTSD, but assigned him a GAF score of 60 for "moderate symptoms and/or moderate difficulty in social and occupational functioning."  In the Integrated Summary and Conclusion section, the examiner indicated that the Veteran is typical of many veterans with PTSD, "in that he has experienced symptoms throughout his life as a result of combat service."  Based on the examiner's assessment, the Veteran experiences intrusive thoughts and memories and manages to avoid these thoughts through isolation and drinking.  The examiner concluded that the Veteran's PTSD symptoms have resulted in deficiencies in several areas of his life, including his work, as well as his relationships with his family. 

Subsequent records show that in early 2008, the Veteran indicated an exacerbation of PTSD symptoms since the Iraq war started.  He complained of intrusive thoughts of Vietnam on a daily basis and nightmares 3-5 times every two months.  He stated that his mood had been down more since his retirement as he has more time to think about things in his past.  He indicated that he was not a very social person, but did belong to the VFW and occasionally played golf with friends.  He denied suicidal or homicidal ideation.  The Veteran was not interested in taking medication and was unsure if he wanted to participate in a PTSD program.  A GAF score of 65 was assigned.  See VA Mental Health Outpatient Consult dated February 20, 2008. 

By August 2008, the Veteran reported that he was doing "OK" for the most part.  He reported losing interest in the things that used to give him pleasure and still preferred to isolate himself.  However he did see his friends fairly frequently.  He stated that his mood and motivation had been more down lately.  He was having more intrusive thoughts about his time in Vietnam.  Well groomed and casually dressed.  He was friendly and eye contact was good.  His mood appeared slightly depressed and his affect showed good range.  Speech was clear and coherent and thoughts were logical and goal directed.  He denied symptoms of psychosis.  Insight and judgment were fair to good.  HE did not want medication at this time.  See VA Mental Health Noted dated August 26, 2008.  

The most recent of these records show the Veteran attended an initial therapy session in January 2011.  He indicated that his wife had recently been diagnosed with breast cancer for the second time and that his sister had been diagnosed with a brain tumor.  The Veteran stated that he felt he was handling all of this well.  The Veteran continued to have nightmares and struggle with increasing depression, but declined further counseling or other treatment at that time. The GAF score was 65.  See VA Mental Health Note dated January 3, 2011.

Pursuant to the August 2011 Board remand, the Veteran underwent a VA examination in October 2011 to assess the current state of his service-connected PTSD.  He reported continued depressed mood, anxiety, and nightmares as often as four times a month.  He also reported feeling distant from others, difficulty sleeping, and problems with concentration and being easily startled. 

In terms of his relationships with others, the Veteran remained married to his wife of nearly 28 years.  He indicated that that did not have much of a marriage, but were determined to stay together.  He did report good relationships with all of his adult children.  He also indicated that he had friends who understood him, noting one particular close friendship with a long time friend.  He reported golfing with these friends and that he and his wife occasionally go out with other couples.  He enjoyed working on cars, but noted less of this with aging.  Most recently he had been working on building a small cabin with the assistance of some friends.  However he tended to be irritable and preferred to work alone a lot of the time.  He indicated that he preferred to stay busy in order to avoid "sitting and wallowing."  

The diagnosis included PTSD and alcohol dependence.  The examiner was unable to differentiate what portion of each symptom was attributable to each diagnosis.  Some of the Veteran's symptoms could be caused by the alcohol use, or withdrawal; however he seemed to be using the alcohol as a means of coping with anxiety.  The VA examiner concluded that the Veteran's PTSD symptoms were mild, most closely manifested by a symptoms that are not severe enough either to interfere with occupational and social functioning or to require continuous medication.  The GAF score was 64.  

The examiner noted that while the Veteran had less interest or involvement in some of the old enjoyable activities, it seemed that both physical health and the aging process might be some of the reasons for cutting back on these activities.  In addition, since his retirement he had become more involved with the VFW.  Although the Veteran complained about some marital discord, he and his wife remain together.  The examiner pointed out that during the Veteran's only visit to a therapist, the first thing he brought up was his wife's recent diagnosis of breast cancer, making him seem more concerned for her than he cared to admit.  The examiner noted that if the Veteran were to return to his usual occupational setting now, he would likely have some difficulty due to increased irritability.  However the examiner believed that the Veteran had a pretty good ability to control his reactions as he has reported and demonstrated over the years.  

The remaining evidentiary record shows that aside from the VA examinations in 2007 and 2011, there is no objective indication that the Veteran has sought or received any ongoing treatment for his PTSD.  See VA outpatient treatment records dated from February 2007 to June 2012.  

Applying the Veteran's psychiatric symptomatology to the rating criteria noted above, it is apparent that his PTSD does not more nearly approximate the criteria for a 50 percent or higher rating.  The clinical findings of record describe experiences, thoughts, and emotions due to PTSD that have a noticeable impact on the Veteran's interpersonal relationships, particularly with his wife.  While the Board does not discount the effect of PTSD on the Veteran's daily life, the evidence suggests that he has been able to control his symptoms to a large degree.  He has required no regular outpatient psychiatric treatment or hospitalizations. Although the Veteran contends that the severity of his condition is beyond what the 30 percent evaluation contemplates, the record describes a fairly consistent pattern of symptomatology and manifestations productive of no more than occasional decreases in work efficiency and intermittent periods of inability to perform occupational tasks.

Rather, the Veteran's depression and anxiety are adequately compensated by the current 30 percent rating under DC 9411, because a rating at this level presumes that he will experience these symptoms, and, in fact, they are expressly mentioned in the diagnostic code.  The evidence does not otherwise show disturbance of affect or mood, speech suggestive of disorders of thought or perception, difficulty understanding commands, or significant impairment of memory, judgment, or abstract thinking.  During this period, it was repeatedly found that he was not suicidal or homicidal.  See Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013) (held that although a claimant's symptomatology is the primary consideration, the regulation (4.130) also requires an ultimate factual conclusion as to the claimant's level of impairment in "most areas."  

While the Veteran's irritability makes social interactions complicated, he does have the ability to establish and maintain effective relationships as shown by his long-term marriage to present wife, albeit with strain, and his relationships with his children and friends.  The Board finds it probative that despite his PTSD symptoms, the Veteran was able to maintain his work relationships sufficiently to remain relatively stable in his employment for more than 40 years.  The Veteran has also reported meaningful leisure pursuits including golfing.  Therefore, his maintenance of relationships and activities under these circumstances is inconsistent with the interpersonal relationship skills of a person suffering PTSD symptomatology warranting a 50 percent disability rating. 

Accordingly, the Board finds that the Veteran's impairment due to PTSD is more consistent with a 30 percent rating and that the level of disability contemplated in DC 9411 to support the assignment of a 50 percent or rating or higher is absent.  

In reaching this determination, the Board notes that various medical personnel, who have examined the Veteran on an outpatient basis for treatment purposes or have evaluated him to assess the nature, extent and severity of his service-connected PTSD, have estimated GAF scores between 60 and 65.  Such denote mild to moderate symptoms (e.g., depressed mood, mild insomnia, flat effect and circumstantial speech, occasional panic attacks) to mild to moderate impairment in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household, few friends, conflicts with peer or co-workers) symptoms social and occupational functioning.  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); Richard v. Brown, 9 Vet. App. 266, 267 (1996).  The Board finds that these GAF scores are commensurate with the assigned 30 percent disability rating criteria and characteristic of the mild to moderate symptomatology exhibited and observed.  The symptoms displayed do not provide a basis for assignment of a higher rating for the Veteran's PTSD, which would require occupational and social impairment with reduced reliability and productivity, caused by symptoms involving affect, speech, and impaired judgment and thinking, all of which are not evident in the extensive psychological record.  While the June 2007 VA examination report characterized the Veteran's PTSD as "severe," the examiner also assigned a GAF of 60 for moderate symptoms.  In reviewing the symptoms observed on this examination report, the Board finds that the Veteran's PTSD was in the moderate range, which overlaps with the 30 percent rating herein upheld by the Board. 

It is also noted that the Veteran was found to have significant symptoms associated with alcohol dependence in addition to symptoms of PTSD.  This disorder is not service-connected, but, according to the evidence, causes some level of additional social and occupational impairment.  However, in the absence of a medical opinion that clearly separates the symptoms of the Veteran's service-connected PTSD from the nonservice-connected alcohol dependence; the Board has resolved all reasonable doubt in the Veteran's favor and has considered all of his psychiatric symptomatology in evaluating the severity of the service-connected PTSD.  As a result the Board has considered all of his psychiatric symptomatology in evaluating the severity of the service-connected PTSD.  See Mittleider v. Brown, 11 Vet. App. 181 (1998) (which stipulates that the Board is precluded from differentiating between symptomatology attributed to a service-connected disability and another service-connected disability in the absence of medical evidence which does so).  Yet, for the reasons discussed herein, the evidence of record does not warrant a rating higher than the currently-assigned 30 percent evaluation for the service-connected PTSD.  

The Board has carefully considered the Veteran's contentions in making this decision.  However, inasmuch as the objective evidence does not otherwise substantiate the subjective complaints, his assertions do not suffice to assign a higher disability rating for his service-connected PTSD.  The level of disability shown is encompassed by the 30 percent rating assigned and, with due consideration to the provisions of 38 C.F.R. § 4.7, a higher evaluation is not warranted for this disability for any portion of the time period under consideration.  See Fenderson, supra. 

Consideration has also been given to the provisions of 38 C.F.R. § 3.321(b)(1), which provide for consideration of an extraschedular rating is in order when there exists such an exceptional or unusual disability picture so as to render impractical the application of the regular schedular standards.  Therefore, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

The schedular evaluations in this case are not inadequate.  The Veteran has not identified any factors which may be considered to be exceptional or unusual so as to render impractical the application of the regular schedular standards, and the Board has been similarly unsuccessful.  As discussed above, there are higher ratings available for the Veteran's service-connected PTSD, but the required manifestations have not been shown in this case.  Moreover, the evidence does not establish that this service connected disability necessitates frequent periods of hospitalization, and VA examinations are void of any finding of exceptional symptomatology beyond that contemplated by the schedule of ratings.  Although the Board has no reason to doubt that the Veteran's psychiatric symptomatology would adversely impact his employability, this is specifically contemplated by the 30 percent schedular rating currently assigned.  Accordingly, the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

Lastly, the Court has recently held that a request for a total disability rating based on individual unemployability due to service-connected disability (TDIU), whether expressly raised by a claimant or reasonably raised by the record, is an attempt to obtain an appropriate rating for disability or disabilities, and is part of a claim for increased compensation.  There must be cogent evidence of unemployability in the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009), citing Comer v. Peake, 552 F.3d 1362 (Fed. Cir. 2009).  The holding of Rice is inapplicable here because the evidence of record does not demonstrate that the Veteran has been rendered unemployable due solely to his service-connected PTSD, nor has he so contended.  Thus, at this point, there is no cogent evidence of unemployability due solely to this service-connected disability, and the issue of entitlement to a TDIU need not be addressed. 


ORDER

A disability rating in excess of 30 percent for PTSD is denied.  



____________________________________________
JONATHAN B. KRAMER 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


